COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         Iris Williams v. VRM Vendor Resource Management Duly
                             Authorized Agent for Service Office of Veteran Affairs

Appellate case number:       01-14-00272-CV

Trial court case number:     13-CCV-051775

Trial court:                 County Court at Law No. 4 of Fort Bend County

       Appellant, Iris Williams, appeals from a final judgment signed on January 22,
2014. On April 11, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant
had not requested a reporter’s record or paid, or made arrangements to pay, for the
reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that
unless she provided written evidence that she had paid, or made arrangements to pay, for
the reporter’s record, or provided proof that she is entitled to proceed without payment of
costs by May 12, 2014, the Court might consider the appeal without a reporter’s record.
See TEX. R. APP. P. 37.3(c). Because appellant did not adequately respond, we notified
appellant that the Court would consider and decide those issues or points that did not
require a reporter’s record for a decision and ordered appellant to file her brief no later
than August 11, 2014.1

       On August 19, 2014, appellant filed a motion requesting an unspecified extension
of time to file her brief. We grant the motion. Appellant’s brief is due to be filed with
this Court within 30 days of the date of this order. No further extensions will be
granted absent extraordinary circumstances.




1
       On July 30, 2014, the Clerk of this Court filed appellant’s letter stating that an enclosed
       receipt “show[ed] that full cash payment was made for the reporter’s record dated April
       17, 2014.” The enclosed receipt, however, does not reflect payment of a fee for
       preparation of a reporter’s record in this appeal.
      It is so ORDERED.


Judge’s signature:   /s/ Jim Sharp
                      Acting individually    Acting for the Court

Date: September 30, 2014